DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
Regarding claim 1 – A communication method, wherein the method comprises: sending, by a network device, sounding reference signal (SRS) configuration information of a first transmission resource and SRS configuration information of a second transmission resource to a terminal device, wherein the first transmission resource supports transmission of at least one of a physical uplink control channel (PUCCH), a physical uplink shared channel (PUSCH), a physical random access channel (PRACH), or an SRS signal, the second transmission resource does not support a PUCCH or a PUSCH, the first transmission resource comprises a first carrier or a first bandwidth part, and the second transmission resource comprises a second carrier or a second bandwidth part, wherein the SRS configuration information of the first transmission resource comprises a first orthogonal frequency division multiplexing (OFDM) symbol set, all or 
Regarding claim 9 – A communication method, wherein the method comprises: obtaining, by a terminal device, sounding reference signal (SRS) configuration information on a first transmission resource and SRS configuration information on a second transmission resource, wherein the first transmission resource supports transmission of at least one of a physical uplink control channel (PUCCH), a physical uplink shared channel (PUSCH), a physical random access channel (PRACH), or an SRS signal, the second transmission resource does not support a PUCCH or a PUSCH, the first transmission resource comprises a first carrier or a first bandwidth part, and the second transmission resource comprises a second carrier or a second bandwidth part, sending, by the terminal device, an SRS on the first transmission resource by using all or some OFDM symbols in a first OFDM symbol set, wherein the SRS configuration information of the first transmission resource comprises the first orthogonal frequency division multiplexing OFDM symbol set, and sending, by the terminal device, an SRS on the second transmission resource by using all or some OFDM symbols in a second OFDM symbol set, wherein the SRS configuration information of the second transmission resource comprises the second OFDM symbol set.
Regarding claim 17 - A network device, wherein the network device comprises: a sending unit, configured to send sounding reference signal (SRS) configuration information of a first transmission resource and SRS configuration information of a second transmission resource 
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 1-20 are allowable over the prior art of record.

Conclusion

Claims 1-20 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Chatterjee et al. (US 10,939,501 B2) discloses apparatus, system, and method to implement reserved resources for forward compatibility in new radio (NR) networks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300

Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22313.

John Pezzlo
4 March 2021
/John Pezzlo/
Primary Examiner, Art Unit 2465